DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/13/2022. Claims 1-11 and 13-20 have been allowed.  Claim 12 is  pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to claim 12 have been fully considered and are persuasive. Specifically the applicant took some of the allowable subject matter of claim 1 and placed in claim 12. The rejection of claim 12 is hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in remarks filed 06/13/2022.
The application has been amended as follows: 
-Please delete the current title and replace with the following “LIGHT EMITTING DEVICE INCLUDING LIGHT TRANSMISSIVE COVER MEMBER INCLUDING AN ANNULAR LENS PART, AND LED PACKAGE”--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations
set forth in claim 1;specifically, an LED Package “wherein a light transmissive cover member covering at least a lateral face of the light transmissive member and including an annular lens part, a thickness of
a portion of the light transmissive cover member disposed above a perimeter of the light reflecting layer being larger than a thickness of a portion of the light transmissive cover member disposed above a
portion of the light reflecting layer where an optical axis of the light emitting element passes through”
in combination with other limitations of the claimed invention.
Regarding claims 2-11 and 13-20, these claim are allowable for the reasoning provided for
claim 1 and due to their dependency on claim 1.
Regarding claim 12,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12;specifically, the prior art fails to teach or suggest an LED package “wherein a lateral wall defined by a portion of the resin member, and a light emitting element disposed on or above the bottom face in the recess; a light transmissive member disposed on or above the light source; and a light reflective layer disposed on or above  the light transmissive  member, wherein the resin  package and the light transmissive member define at least a part of an outermost lateral face of the LED package” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879